DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-5 and 7-20 are pending in this application, Claims 12-13 are acknowledged as withdrawn, Claims 1-5, 7-11 and 14-20 were examined on their merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the predetermined physical thickness of each of said regions is 30 µm.  Therefore, every region is interpreted to have the same predetermined physical thickness. 
However, the Claim ultimately depends from Claim 1 which requires the predetermined physical thickness of each of said plurality of regions be different.  For purposes of examination, the Examiner has interpreted the claim as requiring at least one region have a predetermined thickness of 30 µm.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 1-5, 7-11, 14-16 and 18-20 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 10, 6, 7 and 15 of U.S. Patent No. 9,454,691 B2 in view of Gouch et al. (WO 2013/186530 A1), cited in the IDS, Chan et al. (2000), Jasapara (US 7,057,735 B2), and Yagi (2011), all of record.

The claims of the instant application in their broadest are drawn to a method of forming a stain assessment target for a biological material staining system, the method comprising:  providing at least one region of a substrate upon a support, the substrate being formed from an optically transmissive material which is an analogue of biological tissue; providing a biological diagnostic tissue sample upon the support;
and applying at least one biological tissue stain to each of the at least one region and the biological tissue sample under similar staining conditions each having the different predetermined physical thickness formed from the analogue of biological tissue, wherein the physical thickness of at least one of said regions is different from the physical thickness of said biological tissue sample.

The '691 Patent claims in their broadest are drawn to a method of forming an imaging reference device for a biological material imaging system, the method comprising: providing at least one first region of a first substrate, the first substrate being formed from an optically transmissive material which is an analogue of biological tissue, wherein the at least one first region is stained using a first biological tissue stain; providing at least one second region of a second substrate,
the second substrate being formed from an optically transmissive material which is an analogue of biological tissue, wherein the at least one second region is stained using a second biological tissue stain; and, overlapping at least one pair of the regions, each pair being formed from the overlap of a first region with a second region, such that light incident upon a pair is modulated by the respective first and second biological tissue stains of the respective regions (Columns 10-11, Claim 1),
wherein one or each of the first or second substrate is provided as a film (Column 11, Claim 10);
and wherein at least one stain is applied to the entire support (Column 12, Claim 17). 

However, the '691 Patent does not explicitly teach utilizing biological diagnostic tissue samples or wherein each region has a different predetermined physical thickness, as now required by Claims 1 and 20;
wherein each region is deposited on the support using a fluid-jet process, as required by Claims 5 and 14;
wherein a range of physical thicknesses is provided and the physical thickness of the tissue sample lies within said range, as now required by Claim 7;
wherein the staining protocol is H&E, as required by Claim 11;
wherein the predetermined thickness is within the range of 5-30 microns, as now required by Claims 15 and 20;
wherein the biological diagnostic tissue sample is a histopathological biological diagnostic tissue sample, as now required by Claim 18;
or wherein the different predetermined physical thickness is a different predetermined physical film thickness, as now required by Claim 19.

Gouch et al. teach a method for forming an imaging calibration device for a biological material imaging system, providing one or more (e.g., a plurality) discrete regions that are optically transmissive, and providing one or more tissue elements onto or within a carrier (e.g., substrate), dividing the carrier into one or more carrier slices wherein each slice comprises the one or more tissue elements, and providing the one or more slices onto a retaining member.  See Gouch et al. at Pg. 3, Lines 20-27; and Pg. 9, Lines 6-9.

Gouch et al. further teaches that the tissue elements may be deposited onto the carrier using known techniques to form a tissue microarray, where the carrier may be made from paraffin or wax for example. See Gouch et al. at Pg. 9, Lines 11-12.

Gouch et al. teaches that the tissue elements may be made from donor tissue or a synthetic tissue substitute, and therefore providing the advantage of having the same or similar properties as a biological material. See Gouch et al. at Pg. 9, Lines 12-15.

Additionally, Gouch et al. teaches that the discrete regions may have different optical thicknesses to reproduce graduation in stained tissue. See Gouch et al. at Pg. 8, Lines 22-30.

Gouch et al. specifically teaches that the discrete regions may have different optical thicknesses (e.g., which is interpreted to include varying physical thicknesses), where a first discrete region has a first optical thickness which is higher than a second optical thickness of a second predetermined tissue stain in a second discrete region different from the first discrete region. See Gouch et al. at Pg. 4, Lines 7- 15; and Claims 9-10.

Gouch et al. also teaches that some fluid-jet materials include curable agents known in the art which may be also used to localize or stabilize the deposited material. See Gouch et al. at Pg. 8, Lines 22-30.

Regarding Claims 7, 15, 19 and 20, Gouch et al. teaches producing a film thickness and therefore a patch thickness of 4 to 14 µm, where the values are close to the thickness normally produced in stained tissue slides, which are typically 4 to 20 µm thick.  See Gouch et al. at Pg. 13, Lines 20.

Regarding Claims 5 and 14, Gouch et al. teaches utilizing inkjet printing, or fluid- jetted printing.  See Gouch et al. at Pg. 8, Lines 8-13 and Pg. 13, Lines 12-15.

Regarding Claim 11, Gouch et al. teach different stain types, including H&E.  See Gouch et al. at Fig. 2.

Chan et al. teaches a method comprising, providing a histopathological biological diagnostic tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions and that doing so provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control (Pg. 329, Abstract and Pg. 334, Column 1, Lines 5-7 and Pg. 332, Table 1 and Pg. 330, Column 1, Lines 16-26 and Pg. 331, Column 1, Lines 7-9 and Fig. 3).

Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).

Yagi teaches that tissue thickness is correlated with variation in color of stained tissue (Pg. 2, Paragraph 1, Lines 25-30 and Column 2, Lines 1-3, and Fig. 1 and Pg. 3, Fig. 2).





It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the ‘691 Patent for providing control staining regions on a solid support with the method of Gouch et al. for preparing a support (slide) comprising a plurality of discrete regions comprising tissue analogs which are stained to different predetermined optical/physical thicknesses and with the method of Chan et al. of providing a histopathological diagnostic biological tissue specimen on the same slide (support) as the plurality of staining control regions because this would provide a basis for comparison of the staining in the sample tissue with that seen in the control regions on the same slide.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because Chan et al. teaches that a same slide control provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control and Gouch et al. would allow the artisan to compare staining in the tissue sample to that of a control regions with a similar thickness.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn in part to the preparation of staining controls.






It would have been further obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of the ‘691 Patent,
Gouch et al. and Chan et al. of a slide (support) comprising a biological tissue and
plurality of discrete regions comprising tissue analogs on the same slide which are
stained to different predetermined optical thicknesses to reproduce graduation in
stained tissue to also have different physical thicknesses as well, as Jasapara teaches
that optical thickness is correlated mathematically with physical thickness and Yagi
teaches that it was known in the art prior to the instant invention that thickness is
correlated with color variation in staining. Those of ordinary skill in the art before the
effective filing date of the claimed invention would have been motivated to make this
modification in order to provide a calibration color stain standard for tissue staining as a
basis for comparison with actual stained tissue. There would have been a reasonable
expectation of success in making this modification because Gouch et al. is drawn to the
preparation of standards with different optical thicknesses, which is known to be
correlated with physical thickness, which is known to be correlate with staining
variability.

Claim 17 is newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 10, 6, 7 and 15 of U.S. Patent No. 9,454,691 B2 in view of Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of Chan et al. (2000), Jasapara (US 7,057,735 B2), Yagi (2011) and Nagajyothi et al. (2012), all of record.

The teachings of the ‘691 Patent, Gouch et al., Chan et al., Jasapara and Yagi
were discussed above.

None of the above cited references taught wherein at least one of regions has a predetermined physical thickness of 30 µm, as now required by Claim 17.

Nagajyothi et al. teaches a method wherein tissues are sectioned into 30 µm thick slices and mounted onto glass slides before staining (Pg. 831, Column 2, Lines 48-51).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘691 Patent, Gouch et al., Chan et al., Jasapara and Yagi of a method of providing a plurality of stained tissue analogs of different predetermined thickness on the same slide as a stained biological specimen so that at least one of the predetermined tissue analog regions physical thickness is 30 µm, because Nagajyothi et al. teaches that this is a known thickness for use in some stained tissue sections.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a control stained region which is the same thickness as the biological tissue specimen.  


There would have been a reasonable expectation of success in making this modification because at least Gouch et al. teaches that optical thickness can be varied, Jasapara teaches that optical thickness is mathematically correlated with physical thickness, Yagi teaches that physical thickness is correlated with staining variation and Nagajyothi et al. teaches a 30 µm physical thickness was known to be used in tissue sections before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 14-16 and 18-20 are newly rejected under 35 U.S.C. 103 as being unpatentable over Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of
Chan et al. (2000), Jasapara (US 7,057,735 B2), and Yagi (2011), all of record.

Gouch et al. teaches a method for forming an imaging calibration device for a
biological material imaging system, providing one or more (e.g., a plurality) discrete
regions that are optically transmissive, and providing one or more tissue elements onto
or within a carrier (e.g., substrate), dividing the carrier into one or more carrier slices,
wherein each slice comprises the one or more tissue elements, and providing the one or more slices onto a retaining member.  See Gouch et al. at Pg. 3, Lines 20-27; and Pg. 9, Lines 6-9.

Gouch et al. further teach that the tissue elements may be deposited onto the
carrier using known techniques to form a tissue microarray, where the carrier may be
made from paraffin or wax for example.  See Gouch et al. at Pg. 9, Lines 11-12.

Gouch et al. teach that the tissue elements may be made from donor tissue or a synthetic tissue substitute, and therefore providing the advantage of having the same or similar properties as a biological material.  See Gouch et al. at Pg. 9, Lines 12-15.

Additionally, Gouch et al. teach that the discrete regions may have different optical thicknesses to reproduce graduation in stained tissue.  See Gouch et al. at Pg. 8, Lines 22-30.

Gouch et al. specifically teach that the discrete regions may have different optical thicknesses, where a first discrete region has a first optical thickness which is higher than a second optical thickness of a second predetermined tissue stain in a second discrete region different from the first discrete region.  See Gouch et al. at Pg. 4, Lines 7- 15 and Claims 9-10.
Gouch et al. also teach that some fluid-jet materials include curable agents known in the art which may be also used to localize or stabilize the deposited material. See Gouch et al. at Pg. 8, Lines 22-30.

Gouch et al. does not teach a method comprising providing a biological diagnostic tissue sample on the support comprising the plurality of regions comprising a tissue analog wherein each region has a different predetermined physical thickness; and staining both the biological tissue diagnostic sample and analog regions with a biological stain under similar staining conditions, as now required by Claims 1 and 20;
or wherein the predetermined thickness is within the range of 5-30 microns, as now required by Claims 15 and 20.

Chan et al. teaches a method comprising, providing a histopathological (immunohistochemical, Pg. 329, Abstract) biological diagnostic (Pg. 331, Fig. 3) tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions and that doing so provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control (Pg. 329, Abstract and Pg. 334, Column 1, Lines 5-7 and Pg. 332, Table 1 and Pg. 330, Column 1, Lines 16-26 and Pg. 331, Column 1, Lines 7-9 and Fig. 3).


Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).

Yagi teaches that tissue thickness is correlated with variation in color of stained tissue (Pg. 2, Paragraph 1, Lines 25-30 and Column 2, Lines 1-3, and Fig. 1 and Pg. 3, Fig. 2).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gouch et al. for preparing a support (slide) comprising a plurality of discrete regions comprising tissue analogs which are stained to different predetermined optical/physical thicknesses and with the method of Chan et al. of providing a biological tissue specimen on the same slide (support) as the plurality of staining control regions because this would provide a basis for comparison of the staining in the sample tissue with that seen in the control regions on the same slide.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because Chan et al. teaches that a same slide control provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control and Gouch et al. would allow the artisan to compare staining in the tissue sample to that of a control regions with a similar thickness.  
There would have been a reasonable expectation of success in making this modification because all of the methods are drawn in part to the preparation of staining controls.

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gouch et al. and Chan et al. of a slide (support) comprising a biological tissue and plurality of discrete regions comprising tissue analogs on the same slide which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue to also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness and Yagi teaches that it was known in the art prior to the instant invention that thickness is correlated with color variation in staining.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a calibration color stain standard for tissue staining as a basis for comparison with actual stained tissue.  There would have been a reasonable expectation of success in making this modification because Gouch et al. is drawn to the preparation of standards with different optical thicknesses, which is known to be correlated with physical thickness, which is known to be correlate with staining variability.



Regarding Claim 2, Gouch et al. teaches the discrete regions are formed as recessed areas or wells, for retaining the stain material in liquid form within the wells (e.g., staining conditions by immersing the support) in a bath of biological tissue stain. See Gouch et al. at Pg. 6, Line 31 and Pg. 7, Line 2.

Regarding Claim 3, Gouch et al. teaches each of the selected predetermined tissue stain materials and concentrations have a predetermined optical response.  See Gouch et al. at Pg. 3, lines 16-27; and Pg. 8, lines 22-25.

Regarding Claims 1, 4, 7, 15, 19 and 20, Gouch et al. teaches producing a film thickness and therefore a patch (physical) thickness of 4 to 14 µm, where the values are close to the thickness normally produced in stained tissue slides, which are typically 4 to 20 µm thick.  See Gouch et al. at Pg. 13, lines 20.  Therefore, with regard to Claim 1, the reference teaches a range wherein the region thickness and stained tissue thickness are non-equivalent.

Regarding Claims 5 and 14, Gouch et al. teach utilizing inkjet printing, or fluid- jetted printing.  See Gouch et al. at Pg. 8, lines 8-13 and Pg. 13, lines 12-15.

With regard to Claim 7, the Gouch reference teaches a stained tissue optical thickness which lies within the stated range.
Regarding Claim 8, Gouch et al. teaches the optical thickness of the patch defining the amount of light absorbed by the patch varies from patch to patch.  See Gouch et al. at Pg. 14, lines 14-16.

Regarding Claim 9, Gouch et al. teaches a predetermined tissue stain material is
deposited into each well (e.g., order or sequence) to form a color patch, where
developing varies depending on the type of cells and the stain "develops" (e.g., over
time).  See Gouch et al. at Pg. 11, lines 14-24.

Regarding Claim 10, Gouch et al. teaches that gelatin may be specifically utilized.  See Gouch et al. at Pg. 9, lines 1-2.

Regarding Claim 11, Gouch et al. teaches various stain types, including H&E.  See Gouch et al. at Fig. 2.

With regard to Claim 15, the Gouch reference teaches a region thickness range which is encompassed by the claimed range, thus it is prima facie obvious.

Regarding Claim 16, Gouch et al. teaches the tissue blocks may be celluloid (i.e.,
from cellulose), gelatin, or similar.  See Gouch et al. at Pg. 16, lines 1-3.



Claim 17 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of Chan et al. (2000), Jasapara (US 7,057,735 B2), Yagi (2011) and Nagajyothi et al. (2012), all of record.

The teachings of Gouch et al., Chan et al., Jasapara and Yagi were discussed
above.

None of the above cited references taught wherein at least one of regions has a
predetermined physical thickness of 30 µm, as now required by Claim 17.

Nagajyothi et al. teaches a method wherein tissues are sectioned into 30 µm
thick slices and mounted onto glass slides before staining (Pg. 831, Column 2, Lines
48-51).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Gouch et al., Chan et al.,
Jasapara and Yagi of a method of providing a plurality of stained tissue analogs of
different predetermined thickness on the same slide as a stained biological specimen so
that at least one of the predetermined tissue analog regions thickness is 30 µm,
because Nagajyothi et al. teaches that this is a known thickness for use in some stained
tissue sections.  


Those of ordinary skill in the art before the effective filing date of the
claimed invention would have been motivated to make this modification in order to
provide a control stained region which is the same thickness as the biological tissue
specimen.  There would have been a reasonable expectation of success in making this
modification because Gouch et al. teaches that optical thickness can be varied and a 30 µm physical thickness was known to be used in tissue sections before the effective filing date of the claimed invention.

Response to Arguments

Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the amendments to the claims overcome the rejection of Claim 17 under 35 U.S.C. § 112(b) as being indefinite (Remarks, 7, Lines 12-14).

This is not found to be persuasive for the reasoning provided in the above new rejection.  The Examiner notes that while Applicant did amend the claims to include the limitation of “physical thickness”, this does not address the disparity between the required structural limitation of Claim 1 of a plurality of substrate regions, each having a different predetermined physical thickness and the required structural limitation of dependent Claim 17, which requires that predetermined physical thickness of each of said regions is the same (30 µm).
The Applicant argues that the rejections on the ground of nonstatutory double patenting are overcome in view of the arguments against the rejections under 35 U.S.C. § 103 and the ‘691 Patent does not remedy the alleged deficiencies (Remarks, Pg. 15, Lines 18-20).

This is not found to be persuasive for the reasoning provided in the above new rejections and in the response to arguments below.  

The Applicant argues that Gouch is drawn solely to a calibration device which has a constant region thickness and differential staining is provided by dilution.  Applicant further notes that the reference does not require any biological tissue on the same slide, variation is by optical not physical thickness and there is no uniform staining protocol applied to the entire slide (Remarks, Pg. 8 and Pg. 9, Lines 1-5).

In response to Applicant's arguments against the Gouch reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Gouch et al. teaches that the discrete regions may have different optical thicknesses to reproduce graduation in stained tissue.  See Gouch et al. at Pg. 8, Lines 22-30.  Gouch et al. further teaches the discrete regions are formed as recessed areas or wells, for retaining the stain material in liquid form within the wells (e.g., staining conditions by immersing the support) in a bath of biological tissue stain.
See Gouch et al. at Pg. 6, Line 31 and Pg. 7, Line 2.  Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).  

Yagi teaches that tissue thickness is correlated with variation in color of stained tissue (Pg. 2, Paragraph 1, Lines 25-30 and Column 2, Lines 1-3, and Fig. 1 and Pg. 3, Fig. 2).  Chan et al. teaches a method comprising, providing a histopathological biological diagnostic tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions (Pg. 329, Abstract and Pg. 334, Column 1, Lines 5-7 and Pg. 332, Table 1 and Pg. 330, Column 1, Lines 16-26 and Pg. 331, Column 1, Lines 7-9 and Fig. 3).  Thus, the combination of the above cited references would meet the claimed limitations and obviate the claimed invention.

The Applicant argues that the amended claims require a biological diagnostic tissue sample or histopathology biological diagnostic sample.  Applicant asserts that the biological regions referred to by Gouch relate only to calibration and do not meet the newly claimed limitations (Remarks, Pg. 9, Lines 11-24 and Pg. 10, Lines 1-8).



In response to Applicant's arguments against the Gouch reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner agrees that Gouch does not teach the presence of the claimed tissue samples on the same slide.  

However, Chan et al. teaches a method comprising, providing a histopathological biological diagnostic tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions (Pg. 329, Abstract and Pg. 334, Column 1, Lines 5-7 and Pg. 332, Table 1 and Pg. 330, Column 1, Lines 16-26 and Pg. 331, Column 1, Lines 7-9 and Fig. 3).  Thus, the combination of the above cited references would meet the claimed limitations and obviate the claimed invention.

The Applicant argues that the amended claims now require different predetermined physical thickness and different predetermined physical film thickness.  Applicant notes that Gouch teaches the use of different optical thickness films of constant physical thickness to reproduce graduation in stained tissue by different stain dilutions not physical thickness (Pg. 10, Lines 9-22 and Pg. 11, Lines 1-23 and Pg. 12, Lines 1-12).

This is not found to be persuasive for the following reasons, the Examiner notes that again, Applicant attacks Gouch alone.  The Applicant admits that Gouch teaches the use of different optical thickness films of constant physical thickness to reproduce graduation in stained tissue.  Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).  

Yagi teaches that tissue thickness is correlated with variation in color of stained tissue (Pg. 2, Paragraph 1, Lines 25-30 and Column 2, Lines 1-3, and Fig. 1 and Pg. 3, Fig. 2).  Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gouch et al. and Chan et al. of a slide (support) comprising a biological tissue and plurality of discrete regions comprising tissue analogs on the same slide which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue to also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness and Yagi teaches that it was known in the art prior to the instant invention that thickness is correlated with color variation in staining.

The Applicant argues that the claims as amended require applying at least one biological stain to the entire support.  Applicant notes that Gouch applies different concentrations of stain to discrete regions to produce graduation.  
Applicant opines that the reference does not teach or suggest applying at least one biological stain to the entire support and that doing so would render the reference unsuitable for its intended purpose of calibration (Remarks, Pg. 12, Lines 13-23 and Pg. 13, Lines 1-9).

This is not found to be persuasive for the following reasons, the Examiner acknowledges that in certain embodiments Gouch applies different concentrations of stain to discrete regions to produce graduation.  

However, Gouch et al. further teaches the discrete regions are formed as
recessed areas or wells, for retaining the stain material in liquid form within the wells
(e.g., staining conditions by immersing the support) in a bath of biological tissue stain.
See Gouch et al. at Pg. 6, Line 31 and Pg. 7, Line 2.  Therefore, the reference clearly contemplates applying at least one biological stain to the entire support and there is no evidence that doing so would render Gouch unsuitable for staining calibration.

The Applicant argues that Chan is drawn to providing antigen reactive biological samples as control areas on the same slide as one bearing test samples with unknown reactivity wherein the combined slide is contacted with antigen.  Applicant asserts the skilled artisan in possession of both references would see that one is drawn to a calibration slide with non-biological controls and the other an analysis slide with biological tissue controls and unknowns.  
Applicant asserts that neither reference provides the claimed invention and there would have been no motivation to combine the calibration slide of Gouch with the unknown biological testing slide of Chan as the two are different in nature and purpose (Remarks, Pg. 14, Lines 3-13).

This is not found to be persuasive for the following reasons, clearly Gouch is drawn to the provision of a calibration staining slide comprising a tissue analogue.  Chan is drawn to providing a biological tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions.  

Thus, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gouch for
preparing a support (slide) comprising a plurality of discrete regions comprising tissue
analogs which are stained to different predetermined optical/physical thicknesses and
with the method of Chan of providing a biological tissue specimen on the same
 slide (support) as the plurality of staining control regions because this would provide a
basis for comparison of the staining in the sample tissue with that seen in the control
regions on the same slide.  




Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because Chan teaches that a same slide control provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control and Gouch would allow the artisan to compare staining in the tissue sample to that of a control regions with a similar thickness.

The Applicant argues that the skilled artisan would recognize that both Gouch and Chan utilize the same thickness control regions and therefore the combination would not achieve the claimed different physical thickness regions.  Applicant asserts that the ordinary artisan would not have a reason to make such a combination.  Applicant notes that Gouch and Chan do not require physical thickness variation during staining.  Applicant concludes that the differential staining of Gouch with the single staining of Chan would render Gouch inoperable (Remarks, Pg. 14, Lines 14-22 and Pg. 15, Lines 1-8).

This is not found to be persuasive for the following reasons, Gouch teaches the use of different optical thickness films of constant physical thickness to reproduce graduation in stained tissue.  Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).  
Yagi teaches that tissue thickness is correlated with variation in color of stained tissue (Pg. 2, Paragraph 1, Lines 25-30 and Column 2, Lines 1-3, and Fig. 1 and Pg. 3, Fig. 2).  Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gouch et al. and Chan et al. of a slide (support) comprising a biological tissue and plurality of discrete regions comprising tissue analogs on the same slide which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue to also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness and Yagi teaches that it was known in the art prior to the instant invention that thickness is correlated with color variation in staining.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a calibration color stain standard for tissue staining as a basis for comparison with actual stained tissue.  The Examiner notes that there is no evidence that doing so would render Gouch unsuitable for staining calibration.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        11/28/2022

/Melissa L Fisher/           Primary Examiner, Art Unit 1611